In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Town of Hempstead, dated June 20, 2001, which denied, based on the doctrine of res judicata, the petitioner’s applications to build an addition to its synagogue and for a variance to allow additional oif-street parking, the Board of Appeals of the Town of Hempstead appeals from an order of the Supreme Court, Nassau County (Cozzens, J.), entered March 27, 2002, which granted the petition to the extent of annulling the determination and remitting the matter to the Board of Appeals of the Town of Hempstead for a determination on the merits.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from a nonfinal order in a CPLR article 78 proceeding (see CPLR 5701 [b] [I]). Leave to appeal *835has not been granted and, under the circumstances of this case, we decline to grant leave to appeal sua sponte (see CPLR 5701 [c]; Matter of Lomangino v Village of Babylon, 166 AD2d 533 [1990]). Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.